DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-3, 5-12 are currently pending. This office action is in response to the amendment filed on 04/22/2022. 
                                                                    Allowable Subject Matter
3.	Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Someda (US 6,100,001) and Griffith (US 3,763,278).
Someda teaches a method of making a nitrile resin which includes a method of adding 15 to 30 parts by weight of a monomer mixture, starting polymerization by addition of a polymerization initiator to the polymerization reaction system and successively starting to continuously add 70 to 85 parts by weight of the residual monomer mixture, until 80 to 90% by weight of the total monomer mixture is converted (column 2 lines 40-65). The continuous addition of the monomer mixture is indicated to be added at a rate that is determined to obtain a ratio of residual monomer mixture in the polymerization system to the total amount of monomer mixture added to the polymerization system of 0.05 to 0.45 (column 2 liens 65-68 and column 3 liens 1-5) which would correspond to a predetermined rate after the initiation of polymerization. 
Someda further indicates that the monomer mixture includes unsaturated nitrile monomer (column 2 lines 40-45) which is preferably acrylonitrile or methacrylonitrile (column 5 lines 15-25) which would correspond to the claimed vinyl cyan based monomer.  The monomer mixture is indicated to be able to include additional monomer such include aromatic vinyl compounds such as styrene alpha methylstyrene vinyltoluene and vinyl xylene (column 5 liens 29-31). The additional monomers are indicated to preferably include styrene or alpha methyl styrene from the view of processing ability of the resulting resin (column 6 lines 5-15). 
Someda does not teach or fairly suggest claimed temperature of the second temperature phase of claim 1, the ratio of the duration of the first temperature phase and the second temperature phase of claim 11, or  the weight ratio of the batch added aromatic vinyl based monomer and the continuously added aromatic vinyl based monomer of claim 12.
Griffith teaches a method of polymerizing styrene monomers with olefinic nitrile in the presence of a conjugated diolefin elastomer (column 1 lines 25-30). This method is indicated to indicate that monomer is polymerized in admixture with elastomer and additional styrene or substituted styrene is continuously added to the polymerization reaction to maintain the desired monomer ratio during the course of the reaction (column 2 lines 15-35). Griffith teaches examples which indicates the batch addition of acrylonitrile and styrene to a reactor (column 4 lines 60-70) which results in the polymerization undergoing initiation thereby resulting in the claimed step 1.  The acrylonitrile styrene mol ratio of the initial charge was indicated to be 20:1 and during the polymerization styrene was pumped into the reaction mixture at a rate that the acrylonitrile: styrene mole ratio remained essentially constant during the entire polymerization period (column 5 lines 1-10) indicating a predetermined rate of addition of the vinyl aromatic based monomer.  The polymer mixture is then indicated to be coagulated that the end of the polymerization period in methanol indicating an end of the continuous addition of the styrene monomer (column 5 lines 10-15). 
Griffith does not teach or fairly suggest claimed temperature of the second temperature phase of claim 1, the ratio of the duration of the first temperature phase and the second temperature phase of claim 11, or  the weight ratio of the batch added aromatic vinyl based monomer and the continuously added aromatic vinyl based monomer of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Claims 1-3 and 5-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763